Citation Nr: 1521092	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-26 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy (claimed as cold injury).

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy (claimed as cold injury).

4.   Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for left ear hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction subsequently transferred to the RO in St. Petersburg, Florida.  

A hearing was held on April 29, 2014, in Washington, D.C., before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for remand: To provide the Veteran with VA examination; to obtain relevant Social Security Administration (SSA) and short- and long-term disability records; and to obtain outstanding private and VA treatment records.

As an initial matter, a number of records likely relevant to the Veteran's claims remain outstanding. 

At the April 2014 Board hearing, the Veteran testified that he went to the VA emergency department for his back, was sent to a private doctor in Springhill, FL, and then was seen for treatment and rehabilitation by a chiropractor, Dr. T.T.  The Veteran indicated that he did not believe all his treatment records were in the claims file and stated that he wanted VA to acquire the records.  An October 2010 initial consultation note from the chiropractor, Dr. T.T., noted that the Veteran stated that he received recent treatment outside the office, in September 2010, from Dr. A.G.  Other than the initial consultation note, no other treatment records from the chiropractor are in the claims file.  VA has a duty to make reasonable efforts on behalf of veterans to obtain relevant treatment records not in the custody of a federal department or agency.  Therefore, on remand, the AOJ should acquire treatment records from Dr. T.T. and Dr. A.G., pending any necessary assistance or release from the Veteran.  38 C.F.R. § 3.159(c)(1) (2014).  Additionally, the earliest VA treatment record in the claims file is an April 2011 primary care nursing note from the Brooksville Community Based Outpatient Clinic.  As the Veteran testified that he went to the VA emergency department for his back prior to being sent to a private doctor and chiropractor, relevant VA treatment records may remain outstanding.  On remand, the Veteran should be asked to clarify the approximate date he went to the VA emergency room for his back, and whether he received any VA treatment prior to that date.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Any records of VA treatment identified by the Veteran should be obtained.  

Multiple VA treatment records, including a May 2011 VA psychology consultation note, indicate that the Veteran was in receipt of short- and then long-term disability payments.  The May 2011 VA treatment record indicated that the Veteran was working at a cement plant for the past 20 years until a back injury "about a year ago."  As the Veteran is claiming entitlement to service connection for a back disability, these records are highly relevant to the claim.  On remand, the AOJ should ask the Veteran for the information and authorization, if necessary, to collect records associated with his short- and long-term disability benefits, and then take action to obtain them.  A February 2012 VA psychiatric note also indicated that the Veteran was applying for Social Security disability benefits.  The Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits').  Under the circumstances presented here, the AOJ should take action to ensure the Veteran's complete SSA records are included in the claims file.

The Veteran was provided with a VA audiological examination in November 2010.  At that time, audiometric testing did not demonstrate auditory thresholds for the right or left ear that met the criteria set out in 38 C.F.R. § 3.385 (2014) required to show a current hearing loss "disability" for VA service connection purposes.   A private audiogram chart from October 2010 is slightly unclear, and has markings for both 35 and 40 decibel thresholds at 4000 Hertz for the left ear.  At the April 2014 Board hearing, the Veteran testified that his hearing has worsened since the November 2010 examination.  As the existence of a current disability is the cornerstone for a claim for VA disability compensation, the Veteran should be provided with an additional VA audiological examination to determine whether the Veteran has a current "hearing loss disability" per 38 C.F.R. § 3.385.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

The November 2010 VA examiner opined that the Veteran's left ear hearing loss was most likely caused by or a result of the Veteran's in-service noise exposure, due to a significant change in hearing acuity demonstrated between the entrance and separation examination.  He also provided an opinion that the Veteran's right ear hearing loss was less likely as not caused by or a result of in-service noise exposure, citing normal hearing at enlistment and separation for the right ear, and stating that no shift in hearing was noted in the right ear between the two examinations.  A comparison between the entrance and separation audiograms demonstrates a downward shift of 5 decibels at 500 and 1000 Hertz and of 10 decibels at 2000 Hertz, with an upward shift of 5 decibels at 3000 Hertz.  The Board therefore finds that a supplemental opinion is necessary.

With regard to the Veteran's current tinnitus, the November 2010 examiner noted that the Veteran reported an onset of tinnitus approximately five years prior, more than 20 years following separation from service, and opined that the tinnitus was less likely as not related to service as the Veteran had other conditions including diabetes mellitus and use of NSAID medications which are both known to be associated with tinnitus.  No opinion was provided, however, as to the likelihood that the Veteran's tinnitus was related to his hearing loss.  As the Veteran's claim for service connection for hearing loss is being remanded for further development, including an additional VA examination and opinion, the claim for tinnitus should also be remanded for an opinion with regard to service connection for tinnitus as secondary to hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

The Board recognizes that a private medical opinion from October 2010 concluded that the Veteran had tinnitus and sensorineural hearing loss due to noise-induced trauma while in active military service, stating that this determination was reached following a thorough ear, nose, and throat examination and review of the Veteran's audiogram.  The private audiologist, however, did not indicate that he had reviewed the Veteran's service treatment records, or otherwise had knowledge of the Veteran's other medical conditions or medication regiment.  Additionally, as the private audiologist did not provide a rationale for this conclusion, the Board finds that it provides an insufficient basis for a grant of service connection at this time.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case). 

In finding that further development, including additional VA medical opinion regarding the Veteran's right ear hearing loss and tinnitus, is necessary to adjudicate these appeals, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312). 

As noted above, relevant records are being requested regarding the Veteran's claimed back disability.  The Veteran has not yet been provided with a VA examination with regard to his claim for service connection for a back disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

An October 2010 initial consultation note from a private chiropractor included an impression of lumbar radiculitis/neuritis, lumbar facet syndrome, myospasm, pelvic disorder of the sacrum, and lumbar disc displacement without myelopathy.  The chiropractor noted that the Veteran's occupation usually consisted of 12-hour days, five days per week, where he is seated at a counter, with his work occasionally requiring him to lift 80 pounds.  The Veteran stated that his symptoms are aggravated by his work activities and noted that he functions under a great level of stress.  In the initial interview, the Veteran reported that his spine and right upper and lower extremity symptoms began on May 1, 2010.  The chiropractor then concluded that the Veteran's condition more likely than not is "related to his service related accident with the U.S. Army in the 1980's."  He noted that the Veteran's duties required him to repeatedly bend and carry 50-60 pound boxes.  Although the chiropractor originally wrote that the Veteran reported his symptoms beginning in May 2010, in the conclusion section, he wrote that the Veteran developed this pain while doing the bending, lifting, and carrying in service, and it continued to worsen in the years following.  When considering this internal inconsistency, in addition to a February 2012 VA psychology note which states that the Veteran "lost [his] job of 20-years in the concrete business following back injury, likely due to chronic job-related injury/stress," the Board finds that the chiropractors private medical opinion provides an insufficient basis for a grant of service connection.  It does, however, provide a current diagnosis and is sufficient to meet the low threshold requiring a VA examination.  The Veteran is further competent to report that his duties involved repetitive bending and lifting and carrying of heavy loads.  Therefore, on remand, the Veteran should be provided with a VA examination.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312).

Finally, the Veteran has appealed the denial of service connection for peripheral neuropathy of the bilateral upper and lower extremities.  In a March 2013 VA examination, a physiatrist reviewed the claims file, conducted an in-depth discussion of the contradictory medical opinions of record, and concluded that the Veteran's peripheral neuropathies were most likely radicular in nature as evidenced by EMG findings regarding the cervical and lumbar regions.  As the Veteran's claim for service connection for a back disability is being remanded for further development, including VA examination and opinion, the claims for service connection for bilateral upper and lower extremity peripheral neuropathy must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether he received treatment from any VA facility prior to April 2011.  In particular, the Veteran testified at the Board hearing that he went to a VA emergency room for his back, then was sent for follow-up with a private doctor.   After receiving information from the Veteran, obtain any and all of the Veteran's VA treatment records for the periods identified.  If the Veteran does not respond with the needed information, obtain any and all VA treatment records from at least January 2010 to April 2011.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify the mailing address for Dr. A.G. and dates of treatment with doctors T.T. and A.G., and to provide an authorization and release form for any records of private treatment regarding the claimed disabilities.  After securing the Veteran's written authorization, obtain the records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

(Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the treatment providers, which can be found on the October 2010 chiropractic initial consultation note in the claims file, should be used in order to aid him in responding to the request.)

3.  Contact the Social Security Administration and request a copy of any decision regarding disability benefits for the Veteran as well as the medical records upon which any decision was based  All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file, or uploaded into the Veteran's electronic file.

4.  Ask the Veteran for clarification regarding his short- and long-term disability insurance, including information regarding the entity (e.g. government entity or private insurance company) determining eligibility and from which he receives such payments.  Additionally, if necessary, ask the Veteran to provide authorization and release forms for any and all records regarding the disability determination, including the medical records upon which any decision was based.  Thereafter, contact the appropriate entity and request that they provide such records to VA.

5.  After completing the above, schedule the Veteran for a VA examination with a board-licensed audiologist to determine the nature and etiology of any bilateral hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should first determine whether the Veteran has a hearing loss "disability" for VA purposes.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." 38 C.F.R. § 3.385 .

a)  The examiner should then provide an opinion as to whether the Veteran's current tinnitus at least as likely as not (50 percent or greater probability) arose during or is otherwise related to his noise-exposure in service.  If the examiner finds that the tinnitus is more likely a result of some other factor(s), he/she should explain why they think that is the case.

* The examiner is advised that the Veteran has reported excessive noise exposure from close-proximity to firing weapons for 30 days/nights at a time, sometimes without the use of hearing protection.

b)  If a current right ear hearing loss disability is found on audiological testing, the examiner should then state whether it is at least as likely as not (50 percent or greater probability), that the Veteran's current right ear hearing loss is related, at least in part, to in-service noise exposure.


c)  If a current right and/or left ear hearing loss disability is found on audiological testing, the examiner should then address the following:

i)  Whether the Veteran's current tinnitus at least as likely as not (50 percent or greater probability) was caused by the Veteran's hearing loss.

ii)  Whether the Veteran's current tinnitus at least as likely as not (50 percent or greater probability) was permanently aggravated beyond the normal progression of the disease by his hearing loss, and if so, quantify the approximate degree of disability resulting from the aggravation (i.e., beyond the baseline that would exist if the tinnitus underwent its own natural progression without aggravation). 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner include in the examination report the rationale for any opinion expressed, citing to specific evidence in the file or to medical literature or treatise if necessary.  If the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After completing the development requested in directives 1-4 above,  schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should then address the following:

a.  Provide a diagnosis for any back disability (cervical, thoracic, and lumbar) present during the appeal period (September 2010 to present).

b.  For any diagnosed back disability, state whether it at least as likely as not (50 percent or greater probability) arose during active service or is otherwise related to any incident of service.

* The Veteran has competently reported military duties in Germany including repeated bending and repeated lifting and carrying of heavy loads, with pain and muscle spasm during such duties. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  After completing the above, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

8.  Thereafter, conduct any additional development deemed necessary, then readjudicate the claims for entitlement to service connection for a back disability, left ear hearing loss, right ear hearing loss, tinnitus, bilateral upper extremity peripheral neuropathy, and bilateral lower extremity peripheral neuropathy in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.




	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




